PER CURIAM.
Because the Unemployment Appeals Commission impermissibly substituted its judgment for that of the fact-finder, the order denying 'unemployment benefits must be reversed and the cause remanded with directions that benefits be awarded. See Scardino v. Unemployment Appeals Comm’n, 603 So.2d 549 (Fla. 1st DCA 1992). Accord Clay County Sheriff’s Office v. Loos, 570 So.2d 394 (Fla. 1st DCA 1990); Shackleton v. *498Unemployment Appeals Comm'n, 534 So.2d 753 (Fla. 1st DCA 1988).
REVERSED and REMANDED.
ERVIN, KAHN and BENTON, JJ., concur.